ORDER DENYING APPEAL
¶ 1 This matter comes before this Court on a Notice of Appeal filed by Appellant, Florence Fourstar on October 27, 2015 challenging the lower court’s denial of her petition for adoption of her grandson. Ap-pellee, Fort Peck Tribes, filed its objection to the appeal on November 16, 2016. In its objection, the Tribes raised that the appeal was not timely filed and no error by the lower court was identified in the appeal.
¶ 2 A review of the record reflects that the lower court issued its order in open coui’t on September 27, 2015 and then signed the written order the same day. Appellant Fourstar was present at the time of the hearing and had opportunity to know of the court’s order denying her petition for adoption. Appellant Fours-tar’s notice of appeal was not filed within the fifteen (15) days from the entry of judgment by the lower court in compliance with the tribal code. 2 CCOJ § 207(a).
¶3 This Court declines to review the lower court matter due to the untimeliness of the appeal. This appeal is, hereby, DENIED.
SO ORDERED.